DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/29/2021 is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive.
	Regarding the rejection of independent claim 1, the Applicant argues [Remarks: pg. 7, 2nd last para. - pg. 8, 1st para.], that “the first encoding technique is used on the residual information and the second encoding technique is used on the coherent components. These newly added limitations are originally found, in part, in now cancelled claim 2. To support the rejection of claim 2, the Examiner relied on the Lu reference in Figures 4-6 and in Paragraphs [0043-0045], [0047], [0054-0055], and [0057-0058]. Specifically, the Examiner asserts that the Lu reference disclosure of using a first encoding technique (Hadamard) and a second encoding technique (Haar) teaches original claim 2.
However, in direct contrast to the Examiner’s assertions, Lu only states that Hadamard OR Haar are merely examples of mathematical transforms that may be applied to each of the 256 parameters in a block for a single luminance level to generate a sequence of 256 integer coefficients.  The Lu reference does not disclose that different encoding techniques are used on the coherent components and the residual information as required by amended claim 1. 
In view of the above, the amended Claim 1 contains unique and non-obvious elements that are not disclosed or even suggested in the Lu reference. Claim 1 is therefore patentable over the cited reference.”
	The Office respectfully disagrees.

	Refer to paragraph 57 of Lu, which teaches “a mathematical transform such as a Hadamard or Haar transform 620 is applied to each of the 256 parameters to generate a sequence of 256 integer coefficients following a predefined scan order depending on the size of the block.
	Basically, either the Hadamard or Haar transform is applied depending on the size of the block.
	Thus, two different encoding techniques are utilized for two different sets of information.
	Thus, Lu teaches the amended independent claim 1. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 & 3-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al. (US 20150279325).
As to claim 1, Lu discloses a method for encoding demura calibration information for a display device [abstract & para. 3], the method comprising: 
generating demura correction coefficients based on display color information (per pixel compensation parameters model variation in colors red, green, and blue) [para. 43-45, 47, & 54]; 
separating coherent components of the demura correction coefficients to generate residual information (blocks corresponding to common spatial characteristics, common color) [figs. 4-6 & para. 43-45, 47, 54-55, & 57-58]; 
encoding the residual information using a first encoding technique (hadamard) [figs. 4-6 & para. 43-45, 47, 54-55, & 57-58]; and
encoding each of the coherent components using a second encoding technique different from the first encoding technique (Haar) [figs. 4-6 & para. 43-45, 47, 54-55, & 57-58].
claim 3, Lu discloses the method of claim 1, wherein separating the coherent components comprises separating a baseline of each of the demura correction coefficients (blocks corresponding to common spatial characteristics, common color) [figs. 4-6 & para. 43-45, 47, 54-55, & 57-58].
As to claim 4, Lu discloses the method of claim 3, wherein separating the baseline comprises: separating a first baseline of first demura correction coefficients of the demura correction coefficients (n block corresponding to common spatial characteristics, common color) [figs. 4-6 & para. 43-45, 47, 54-55, & 57-58]; and 
separating a second baseline of second demura correction coefficients of the demura correction coefficients, the first baseline different from the second baseline (sub-blocks of n block corresponding to common spatial characteristics, common color) [figs. 4-6 & para. 43-45, 47, 54-55, & 57-58].
As to claim 5, Lu discloses the method of claim 4, wherein the first baseline comprises a first pitch and the second baseline comprises a second pitch different than the first pitch (n block comprising smaller sub-blocks) [figs. 4-6 & para. 43-45, 47, 54-55, & 57-58].
As to claim 6, Lu discloses the method of claim 1, wherein separating the coherent components comprises separating a first profile and a second profile of each of the demura correction coefficients [figs. 4-6 & para. 43-45, 47, 53-55, & 57-58].
As to claim 7, Lu discloses the method of claim 6, wherein the first profile is a vertical profile and the second profile is a horizontal profile [para. 53 & 55].
As to claim 8, Lu discloses the method of claim 1, further comprising capturing the display color information from the display device (calibration measurement during manufacture) [para. 45 & 43].
As to claim 9, Lu discloses the method of claim 1, further comprising generating a binary image based on the coherent components and the encoded residual information [figs. 4-6 & para. 43-45, 47, 54-55, & 57-58].
As to claim 10, Lu discloses the method of claim 9, further comprising storing the binary image within a memory of the display device (memory 410) [fig. 4 & para. 45-48 & 43].
As to claim 11, Lu discloses the method of claim 1, wherein the residual information includes first residual information for a first subpixel type, second residual information for a second subpixel type, and a 
As to claim 12, Lu discloses the method of claim 11, wherein at least one of the first residual information, the second residual information and the third residual information is encoded differently than another one of the first residual information, the second residual information, and the third residual information (h1, h2, h3 corresponding to R, G, B, respectively, note h1, h2, & h3 utilize different functions) [figs. 4-6 & para. 57-58].
As to claim 13, Lu discloses the method of claim 1, wherein the demura calibration information includes compressed correction data [abstract & figs.4-6].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Tao et al. 		(US 20180191371).
Syu et al. 		(US 20150187306).
Kim et al. 		(US 20150187328).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID TUNG/             Primary Examiner, Art Unit 2694